NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                          AUG 06 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SAMUEL ESPINOZA,                                 No. 13-56677

              Plaintiff - Appellant,             D.C. No. 2:13-cv-00357

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

              Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                    Charles F. Eick, Magistrate Judge, Presiding

                            Submitted August 4, 2015**

Before: THOMAS, Chief Judge, and D.W. NELSON and LEAVY, Circuit Judges.

      Samuel Espinoza appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of Espinoza’s applications for disability

insurance benefits and supplemental security income under Titles II and XVI of the


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Social Security Act. Espinoza alleged disability due to diabetes mellitus, high

cholesterol, and degenerative disc disease of the lumbar spine. Espinoza contends

that the administrative law judge ignored medical evidence that his condition was

worsening. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review the district court’s order de novo. Molina v. Astrue, 674 F.3d
1104, 1110 (9th Cir. 2012). We may set aside the denial of benefits only if it is not

supported by substantial evidence or is based on legal error. Id.

      Substantial evidence supports the agency’s denial of Espinoza’s disability

application. First, the ALJ provided several valid reasons for giving minimal

weight to the assessments from Dr. Tepper, Espinoza’s worker’s compensation

treating physician. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195

(9th Cir. 2004) (holding that the ALJ properly discounted treating doctor’s

opinions that were contradicted by other assessments of the claimant’s medical

condition). Second, the ALJ properly gave considerable weight to the medical

opinion of testifying medical expert Dr. Axline. Turner v. Comm’r of Soc. Sec.

Admin., 613 F.3d 1217, 1222-23 (9th Cir. 2010). Third, the ALJ considered a post-

operation examination and assessment of Espinoza by Dr. Silbart, and it was within

the ALJ’s discretion to conclude that Espinoza’s post-operation condition was not

disabling within the Social Security disability context. Macri v. Chater, 93 F.3d
2                                     13-56677
540, 544 (9th Cir. 1996). Finally, contrary to Espinoza’s allegation, the agency did

consider post-surgery medical evidence when the ALJ admitted Dr. Silbart’s report

into evidence after the hearing, and the Appeals Council considered additional

evidence. Accordingly, substantial evidence supports the ALJ’s determination that

Espinoza was not disabled. Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157,

1163 (9th Cir. 2012).

      Espinoza’s motion to remand to consider additional medical evidence is

denied.

      AFFIRMED.




                                         3                                   13-56677